At the trial, on appeal from a jnstice of the peace, of a complaint for a single sale ot intoxicating liqnors, if the evidence corresponds with the allegations in the complaint, the jury may, in the absence of evidence to the contrary, presume the offence proved to be the same as that proved before the magistrate; although there is evidence of other sales not now relied on by the Commonwealth, which had been introduced at the trial before the magistrate.Complaint to a justice of the peace, on St. 1855, c. 215, § 15, for an unlawful sale of intoxicating liquors to John A. Whaley, on the 1st of July 1859.